Exhibit 10.28

THIRD AMENDED AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,

INVENTION ASSIGNMENT, NONCOMPETITION AND ARBITRATION AGREEMENT

THIS THIRD AMENDED AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION
ASSIGNMENT, NONCOMPETITION AND ARBITRATION AGREEMENT (the “Third Amended
Agreement”) is made as of this 31st day of July 2006, between RASER
TECHNOLOGIES, INC. (“Company”) and William Dwyer (“Employee”).

RECITALS

WHEREAS, Company and Employee entered into a certain At Will Employment,
Confidential Information, Invention Assignment, Noncompetition and Arbitration
Agreement (the “Agreement”) on July 8, 2004, entered into the First Amended
Agreement on July 9, 2005, and entered into the Second Amended Agreement
(Agreement, First Amended Agreement and Second Amended Agreement hereafter
referred to as “Agreement”) on January 31, 2006, and

WHEREAS, the Company has not declared an open trading window in which to permit
Employee to adopt a 10b5-1 trading plan prior to the commencement of share
delivery anticipated in the Second Amended Agreement, the parties now desire to
mutually amend the Agreement in this Third Amended Agreement as set forth below;

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Third Amended Agreement, and in consideration of the terms and
conditions of this Third Amended Agreement, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

  1. Paragraph 2 of the Agreement is amended as follows:

Paragraph 2 of the Agreement is amended to delay delivery of 75,000 shares that
vested on August 1, 2005 and would issue from August 1, 2006 through
November 30, 2006, and 100,000 shares that vested on August 1, 2006 and would
issue from August 2, 2006 through December 19, 2006, as follows: 175,000
registered shares that would issue under the Agreement according to the attached
delivery schedule.

 

  2. If the Company conducts a Secondary Public Offering prior to November 1,
2006, Employee will be offered a right to sell up to 100,000 common shares in
the Secondary Public Offering. If the Secondary Public Offering is not closed
prior to November 1, 2006, Employee shall continue to receive the shares per
columns 1 through 4 of the attached Schedule A, and Employee shall no longer be
entitled to participate in the Secondary Public Offering. Company and Employee
may, however, mutually agree to include any or all shares held by Employee in
any public offering conducted after November 1, 2006.

 

  3. If Employee resigns or is terminated for any reason except gross negligence
or criminal conduct prior to the delivery of any shares pursuant to Schedule A,
the remaining shares will continue to be delivered as set forth in Schedule A
until all shares have been delivered. If Employee resigns or is terminated for
gross negligence or criminal conduct prior to the first business day of August,
2007, Employee shall be entitled to receive the undelivered shares per the
attached schedules, and to receive a prorated number of shares equal to
8,333 per month for every full month Employee has been employed by the Company
from August 1, 2006 to July 31, 2007 per the schedule in column 3 of the Second
Amended Agreement.

 

  4. The Company recognizes that the Employee intends to enter into a 10b5-1
trading plan to sell a portion of the shares being delivered on each date in
order to manage the Employee’s tax liability arising from the delivery schedule.

 

  5. The Company makes no representations to Employee regarding any tax
implications of this Third Amended Agreement. The Company also does not
represent that the share price on any given date shall be the same price of the
shares when Employee may have otherwise been entitled to receive shares.



--------------------------------------------------------------------------------

  6. All other provisions of the Agreement shall remain in full force and
effect. To the extent any provisions of the Agreement conflict with the
provisions of this Third Amended Agreement, this Third Amended Agreement shall
govern.

IN WITNESS WHEREOF, Company and Employee have executed this Third Amended
Agreement effective as of the date first set forth above.

 

COMPANY:    

EMPLOYEE:

RASER TECHNOLOGIES, INC.     By:          By:      Its:   Chief Executive
Officer       William Dwyer

 

2



--------------------------------------------------------------------------------

Schedule A

 

     1    2    3    4

Delivery Dates

   New Delivery
Schedule for 75,000
Shares vested on
August 1, 2005.    New Delivery
Schedule for 15% of
100,000 Shares
vested on August 1,
2006.    New Delivery
Schedule for 35%
of 100,000 Shares
vested on August 1,
2006.    New Delivery
Schedule for 50%
of 100,000 Shares
vested on
August 1, 2006.

Wednesday, November 01, 2006

   1,000         

Thursday, November 02, 2006

   1,000         

Monday, November 06, 2006

   2,000         

Tuesday, November 07, 2006

   2,000         

Thursday, November 09, 2006

   3,000         

Tuesday, November 14, 2006

   6,000         

Wednesday, November 15, 2006

   4,000         

Friday, November 17, 2006

   4,000         

Monday, November 20, 2006

   6,000         

Monday, November 27, 2006

   5,000         

Tuesday, November 28, 2006

   6,000         

Thursday, November 30, 2006

   5,000         

Friday, December 01, 2006

   6,000         

Tuesday, December 05, 2006

   5,000         

Wednesday, December 06, 2006

      5,000      

Thursday, December 07, 2006

   5,000         

Monday, December 11, 2006

      4,000      

Tuesday, December 12, 2006

   6,000         

Thursday, December 14, 2006

      4,000      

Friday, December 15, 2006

   3,000         

Monday, December 18, 2006

   5,000         

Tuesday, December 19, 2006

      2,000      

Wednesday, January 03, 2007

         2,500   

Friday, January 05, 2007

         5,000   

Tuesday, January 09, 2007

         2,500   

Thursday, January 11, 2007

         5,000   

Wednesday, January 17, 2007

         2,500   

Friday, January 19, 2007

         2,500   

Tuesday, January 23, 2007

         5,000   

Thursday, January 25, 2007

         2,500   

Monday, January 29, 2007

         5,000   

Wednesday, January 31, 2007

         2,500   

Friday, February 02, 2007

            5,000

Tuesday, February 06, 2007

            3,000

Thursday, February 08, 2007

            6,000

Monday, February 12, 2007

            3,000

Wednesday, February 14, 2007

            6,000

Thursday, February 22, 2007

            3,000

Monday, February 26, 2007

            6,000

Wednesday, February 28, 2007

            3,000

Friday, March 02, 2007

            6,000

Tuesday, March 06, 2007

            3,000

Thursday, March 08, 2007

            6,000                    

Column Totals

   75,000    15,000    35,000    50,000                    